Grace, J.
(specially concurring). This is the fourth appeal in an action by plaintiff to recover commissions claimed to have been earned in consummating a sale of 800 acres of land. See Paulson v. Reeds, 24 N. D. 211, 139 N. W. 1135, 33 N. D. 141, 156 N. W. 1031, and 39 N. D. 329, 167 N. W. 371.
The case has been four times before the trial court, and, with the exception of the first trial, where plaintiff recovered a $700 judgment, in each of the trials he has recovered the full amount of commissions claimed, to wit, $1,200. When the case was last before this court, prior to this appeal, in 39 N. D. 329, 167 N. W. 371, the writer hereof was unreservedly of the opinion that the judgment there appealed from should be affirmed. All of the other members of the court, however, thought that the judgment should be reversed, and it was reversed, the writer hereof at length and very vigorously dissenting, as will appear from a reading of my dissent.
The case is now again presented to this court, on this fourth appeal, by an appeal from a judgment in plaintiff’s favor for $1,200. The majority of the members of this court are now agreed that the judgment should be affirmed, a conclusion which harmonizes with the result arrived at by *96my former dissent, and, of course, I concur in the affirmance of the judgment.
Robinson, C. J.
I do strenuously dissent, and the reasons of my dissent are as stated in Paulson v. Reeds, 39 N. D. 341, 167 N. W. 375.
The testimony shows positively that the plaintiff did not comply with the listing contract under which the defendant agreed to pay $1.50 an acre for the sale of the land, and that the sale was made for a sum and on terms and conditions which were equal to $900 less than the list price; and at the time of making the.sale for the reduced price the defendant did in no manner agree to pay the listing commission of $1.50 an acre. As the evidence shows beyond all dispute, there was a failure to comply with the listing contract.